DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 4, “the inner sidewall” lacks antecedent basis.  It is unclear if applicant is referring to the sidewalls, i.e. right, left, front and rear sidewalls, or if applicant is introducing an additional sidewall.  Regarding claim 11, the claim is indefinite because it is unclear the dependency of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tye (US 2011/0259784) in view of Sirota (US 2014/0034652).
Claim 1
Tye discloses a paper preservation box comprising a box body (31), wherein the box body is formed by trimming and folding a whole paperboard/cardboard and a thin film layer (51) laminated on the inner surface of the box body (see figure 2 and [0043]); the paperboard includes a bottom wall (52) that is square as a whole and serves as the bottom of the box body, left and right side walls connected to the edges of the left and right sides of the bottom wall, and front and rear side walls connected to the edges of the front and rear sides of the bottom wall (see figure 2); joints (defined by folds or folded edges between each of left, right, front and rear side walls) between the left and right side walls and the front and rear side walls and the bottom wall all have crease lines (defined by transitions between the bottom wall to each of the left, right, front and rear side walls); the left and right edges of the front and rear side walls are reserved with sheet parts (32) for overlapping to the front and rear edges of the left and right side walls (see figure 2 and [0043]); a flanging (36) formed by joint folding of outer fringes of the left and right side walls and the front and rear side walls at the upper edge of the box body; the sheet parts after being overlaid to the left and right side walls are glued (see [0043]); or the container comprising the base layer (7) and the inner layer (9), which both includes left and right side walls, is press-form (see [0023]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the sheet parts with press fit smaller than the thickness of the sheet parts without press fit because it is known, common, and 
Claims 5 and 6
Tye further discloses the lower edges of the sheet parts present in a shape of a folding angle matched with the shapes of the front and rear edges of the left and right side walls, and wherein the sheet parts are overlaid to the inner surfaces of the left and right side walls (see figure 2).
Claim 11
Tye discloses the thickness for the sheet parts could be approximately between 30 to 150 microns (0.03 to 0.15 mm) (see [0025]).  Tye as modified does not disclose the required thickness of the sheet parts.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have . 
Claims 2, 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tye (US 2011/0259784) and Sirota (US 2014/0034652) as applied to claim 1 above, and further in view of Berger (US 2016/0185479).

    PNG
    media_image1.png
    364
    443
    media_image1.png
    Greyscale

Claim 2
Tye does not disclose the outer fringe of the flanging is further folded downward to form a skirt border.  However, Berger discloses a tray comprising a flange folded downward forming a skirt border (see figure above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flanging by downwardly folding the outer fringe of the box body as taught by Berger to strengthening the outer edge of the box body.
Claim 3
Tye further discloses the periphery of the thin film layer is glued to the flanging (see [0043]).  Tye discloses the thin film layer extending to the flanging area and bonded to 
Claim 7
Tye as modified by Sirota and Berger discloses the cover film and the thin film layer are glued into a whole, and a storage space (34) formed between the thin film layer and the cover film is capable to be used for storing foods and inert gas (see figure 2).
Claim 8
Tye does not disclose the outer fringe of the flanging comprising an outer fringe that is reversed downward and curled to form a rolled edge.  Berger discloses a tray comprising a flange folded downward and curled to form a rolled edge (see figure above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flanging by downwardly folding the outer fringe of the box body and forming a rolled edge as taught by Berger to strengthening the outer edge of the box body.
Claim 9
Berger further discloses the rolled edge is spiral as a whole in the longitudinal cross section direction (see figure above).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tye (US 2011/0259784) and Sirota (US 2014/0034652) as applied to claim 2 or 3 respectively above, and further in view of Foster (US 2020/0047448).
Claims 4 and 10
Tye does not disclose an inner sidewall provided with an annular step surface with an L-shaped cross-section.  However, Foster discloses a container comprising a sidewall (14) comprising an annular step (19) including an inner sidewall (defined by wall disposed on top of the annular step) with an L-shaped cross-section.  Foster discloses the annular step forming a stacking shoulder (see [0053]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the box body including an annular step and an inner sidewall as taught by Foster to provide a stacking structure to the box body. 
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.  Regarding applicant’s argument that the prior art does not disclose the required amendment for claim 1, the examiner points out that Tye discloses the container comprising the base layer (7) and the inner layer (9), which both includes left and right side walls, is press-form (see [0023]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the sheet parts with press fit smaller than the thickness of the sheet parts without press fit because it is known, common, and obvious sheets that are compressed to have a smaller thickness than sheets which were not compressed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736